Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17/026975 filed on 09/21/2020 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 09/21/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Initially, it should be noted that the present application and US patent No. US #10780665, have the same inventive entity.  The assignee for both applications is Big Belly Solar, LLC.  
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of US patent No. 10195807.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims 1-20 are compared to claim 1-16 of US patent No. #10780665 in the following table:
Instant Application
US patent No. #10780665
1.    A method comprising:
controlling, via a controller, an operation of a lower sensor and an upper sensor configured in a storage receptacle;





determining a current operating condition of the storage receptacle, the current operating condition comprising at least one of a fullness level associated with a bin in the storage receptacle and an obstruction level associated with at least one of the lower sensor and the upper sensor; and




deactivating, as instructed by the controller and based on the current operating condition of the storage receptacle, the lower sensor and activating the upper sensor.

2.    The method of claim 1, wherein the deactivating is based at least in part on at least one of a volume of contents in the bin, a height of the contents inside the bin, an energy mode, a power storage level, an amount of outside light, and obstacle levels associated with at least one of the lower sensor and the upper sensor.

3.    The method of claim 1, further comprising:
transmitting a signal from the lower sensor to the upper sensor.

4.    The method of claim 1, wherein upper sensor is located a distance above a bin inside the storage receptacle.

5.    The method of claim 1, further comprising:
determining a change to a current operating mode of the storage receptacle based on the current operating condition; and
modifying, via a processor associated with the storage receptacle, the current operating mode of the storage receptacle to yield a modified operating mode based on the change, the modified operating mode comprising at least one of a compaction mode and an obstructed sensor mode.

6.    The method of claim 5, wherein the compaction mode is based on the fullness level of the bin, the fullness level being identified based on a failure to detect a signal by at least one of the lower sensor and the upper sensor, and the fullness level comprising a volume of contents inside the bin.

7.    The method of claim 6, further comprising initiating, via the processor, a compaction of contents in the bin based on the fullness level, wherein a compaction is initiated based on a threshold volume.
8.    The method of claim 5, wherein the obstructed sensor mode depends on the obstruction level as determined based on a number of signal pulses before a signal is detected by a receiver.
9.    The method of claim 8, wherein the obstruction level comprises a material level on a sensor associated with at least one of the lower sensor and the upper sensor, and wherein a dirt level is based on an obstruction scale.

10.    The method of claim 9, wherein the dirt level is calculated based on an amount of time between an output of the signal and an input of the signal.

11.    The method of claim 8, further comprising, based on the obstruction level, modifying a sensing operation of the storage receptacle by deactivating the lower sensor, and activating the upper sensor, wherein the upper sensor is located above the lower sensor in relation to the bin.




12.    The method of claim 11, wherein the lower sensor comprises an input sensor and wherein the upper sensor comprises an output sensor.


13.    The method of claim 8, further comprising, based on the obstruction level, raising a distance above the bin of active sensors associated with a first set of sensors and a second set of sensors to yield a height adjustment.
14.    The method of claim 13, wherein the height adjustment further comprises, based on the obstruction level, raising a first location associated with a first sensor of the first set of sensors to a second location that is higher than the first location in relation to the bin, and raising a third location associated with a second sensor of the second set of sensors to a fourth location that is higher than the third location in relation to the bin.
15.    The method of claim 14, wherein raising the first location and the third location are performed automatically in response to a configuration signal from a processor coupled to the storage receptacle.

16.    The method of claim 8, further comprising, based on the obstruction level, modifying a respective position of each of a first module and a second module to raise a height associated with the lower sensor and the upper sensor.
17.    The method of claim 8, further comprising configuring, via a processor, the storage receptacle to operate at a reduced capacity based on the obstruction level calculated.
18.    A receptacle comprising: 
a processor;
an energy storage for powering operational functions performed by the receptacle; 
a lower sensor and an upper sensor each being configured to detect a condition associated with the receptacle, the lower sensor comprising a lower sensor transmitter and a lower sensor receiver and the upper sensor comprising an upper sensor transmitter and an upper sensor receiver, wherein the upper sensor is located at a distance above a storage bin inside the receptacle; and

a computer-readable storage medium having stored therein instructions which, when executed by the processor, cause the processor to perform operations comprising:

transmitting a signal from the lower sensor transmitter to the upper sensor receiver;
determining a signal detection characteristic comprising at least one of a signal detection status and a number of signal pulses associated with a signal detection;
based on the signal detection characteristic, determining a current operating condition of the receptacle, the current operating condition comprising at least one of a fullness level associated with the storage bin and an obstruction level associated with at least one of the lower sensor and the upper sensor; and 
based on the obstruction level, modifying a sensing operation of the receptacle by deactivating the lower sensor and activating the upper sensor.


19.    The receptacle of claim 18, wherein a third sensor is located above the upper sensor in relation to the storage bin and a fourth sensor is located above the lower sensor in relation to the storage bin.

20.    The receptacle of claim 18, wherein the computer-readable storage medium stores additional instructions which, when executed by the processor, result in operations further comprising:
determining a modification to a current operating mode of the receptacle based on the current operating condition; and
modifying the current operating mode of the receptacle to yield a modified operating mode based on the modification, the modified operating mode comprising at least one of a compaction mode and an obstructed sensor mode, wherein:
the compaction mode is based on the fullness level of the storage bin, the fullness level being identified based on a failure to detect the signal by at least one of the lower sensor and the upper sensor, and the fullness level comprising a volume of contents inside the storage bin, and
the obstructed sensor mode depends on a level of obstruction associated with at least one of the lower sensor and the upper sensor, the obstruction level being calculated based on a number of signal pulses measured prior to a detection of the signal.
1. A method comprising: 
controlling, via a controller, an operation of a first set of sensors and a second set of sensors in a storage receptacle, wherein each of the first set of sensors and the second set of sensors is located on a second inner wall of the storage receptacle, and wherein the first set of sensors comprises a first lower sensor and a first upper sensor, and the second set of sensors comprises a second lower sensor and a second upper sensor; 
determining a signal detection characteristic comprising at least one of a signal detection status and a number of signal pulses associated with a signal detection; 
based on the signal detection characteristic, determining a current operating condition of the storage receptacle, the current operating condition comprising at least one of a fullness level associated with the bin and an obstruction level associated with at least one of the first set of sensors and the second set of sensors; and 
deactivating, as instructed by the controller, the first lower sensor and the second lower sensor and activating the first upper sensor and the second upper sensor to yield a raised sensor operation. 
2. The method of claim 1, wherein the raised sensor operation is based on at least one of a volume of contents in the bin, a height of the contents inside the bin, an energy mode, a power storage level, an amount of outside light, and obstacle levels associated with at least one sensor from the first set of sensors and the second set of sensors. 

    3. The method of claim 1, further comprising: transmitting a signal from the first lower sensor or the first upper sensor to one of the second lower sensor or the second upper sensor. 

    4. The method of claim 1, wherein at least part of the first set of sensors and the second set of sensors is located a distance above a bin inside the storage receptacle. 
    5. The method of claim 1, further comprising: 
determining a change to a current operating mode of the storage receptacle based on the current operating condition; and 
modifying, via a processor associated with the storage receptacle, 
the current operating mode of the storage receptacle to yield a modified operating mode based on the change, the modified operating mode comprising at least one of a compaction mode and an obstructed sensor mode. 
    6. The method of claim 5, wherein the compaction mode is based on the fullness level of the bin, the fullness level being identified based on a failure to detect the signal by a sensor associated with at least one of the first set of sensors and the second set of sensors, and the fullness level comprising a volume of contents inside the bin. 

    7. The method of claim 6, further comprising initiating, via the processor, a compaction of contents in the bin based on the fullness level, wherein the compaction is initiated based on a threshold volume. 
    8. The method of claim 5, wherein the obstructed sensor mode depends on the obstruction level as determined based on the number of signal pulses before the signal is detected by a receiver. 
    9. The method of claim 8, wherein the obstruction level comprises a material level on a sensor associated with at least one of the first set of sensors and the second set of sensors, and wherein a dirt level is based on an obstruction scale. 

    10. The method of claim 9, wherein the dirt level is calculated based on an amount of time between an output of the signal and an input of the signal. 

    11. The method of claim 8, further comprising, based on the obstruction level, modifying a sensing operation of the storage receptacle by deactivating the first lower sensor and the second lower sensor, and activating a first raised sensor and a second raised sensor, wherein the first raised sensor is located above the first lower sensor in relation to the bin and the second raised sensor is located above the second lower sensor in relation to the bin. 

    12. The method of claim 11, wherein the first lower sensor comprises a first input sensor and the second lower sensor comprises a first output sensor, and wherein the first raised sensor comprises a second output sensor and the second raised sensor comprises a second input sensor. 
    13. The method of claim 8, further comprising, based on the obstruction level, raising the distance above the bin of active sensors associated with the first set of sensors and the second set of sensors to yield a height adjustment. 
14. The method of claim 13, wherein the height adjustment further comprises, based on the obstruction level, raising a first location associated with a first sensor to a second location that is higher than the first location in relation to the bin, and raising a third location associated with a second sensor to a fourth location that is higher than the third location in relation to the bin. 

    15. The method of claim 14, wherein raising the first location and the third location are performed automatically in response to a configuration signal from a processor coupled to the storage receptacle. 

    16. The method of claim 8, further comprising, based on the obstruction level, modifying a respective position of each of the first module and the second module to raise a height associated with the first sensor and the second sensor. 
    17. The method of claim 8, further comprising configuring, via a processor, the storage receptacle to operate at a reduced capacity based on the obstruction level calculated. 
    18. A receptacle comprising: 
a processor; 
an energy storage for powering operational functions performed by the receptacle; 
a first sensor and a second sensor each being configured to detect a condition associated with the receptacle, and each the first sensor and the second sensor comprising a transmitter and a receiver, wherein the first sensor is located on a first inner wall of the receptacle and the second sensor is located on a second inner wall of the receptacle, and wherein the first sensor and the second sensor are located at a distance above a storage bin inside the storage receptacle; 
a computer-readable storage medium having stored therein instructions which, when executed by the processor, cause the processor to perform operations comprising: 

transmitting a signal from the transmitter to the receiver; 
determining a signal detection characteristic comprising at least one of a signal detection status and a number of signal pulses associated with a signal detection; 
based on the signal detection characteristic, determining a current operating condition of the receptacle, the current operating condition comprising at least one of a fullness level associated with the storage bin and an obstruction level associated with at least one of the first sensor and the second sensor; and 
based on the obstruction level, modifying a sensing operation of the receptacle by deactivating the first sensor and the second sensor and activating a third sensor on the first module and a fourth sensor on the second module. 

    19. The receptacle of claim 18, wherein the third sensor is located above the first sensor in relation to the storage bin and the fourth sensor is located above the second sensor in relation to the storage bin. 
    20. The receptacle of claim 18, wherein the computer-readable storage medium stores additional instructions which, when executed by the processor, result in operations further comprising: 
determining a modification to a current operating mode of the receptacle based on the current operating condition; and 
modifying the current operating mode of the receptacle to yield a modified operating mode based on the modification, the modified operating mode comprising at least one of a compaction mode and an obstructed sensor mode, wherein: 
the compaction mode is based on the fullness level of the storage bin, the fullness level being identified based on a failure to detect the signal by at least one of the first sensor and the second sensor, and the fullness level comprising a volume of contents inside the storage bin, 
and the obstructed sensor mode depends on a level of obstruction associated with at least one of the first sensor and the second sensor, the obstruction level being calculated based on a number of signal pulses measured prior to a detection of the signal. 




Allowable Subject Matter
Claims 10-15 would be allowable if rewritten to overcome the double patenting rejection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18-20 would be allowable if rewritten to overcome the double pattenting rejection(s), set forth in this Office action.
Related prior Arts:
US 2009/0289793 to Morin
[0017] FIG. 2A shows an exemplary embodiment of one of the motion sensors 141 according to the exemplary embodiments of the present invention. The exemplary motion sensor 141 will be described with reference to the exemplary system 100 of FIG. 1. As described above, the motion sensor 141 may include circuitry for activating and deactivating the RFID readers 131, 132, the stack lights 151, 152, as well as a further motion sensor (e.g., the opposing motion sensor 142). According to one embodiment, the motion sensor 141 may be a wall or ceiling-mounted passive infrared detector. Furthermore, the motion sensor 141 may project an infrared light pattern in order to effectively monitor traffic passing through the RFID portal 110. 

US 6,093,312 to Boulter
Detailed Description Text - DETX (36):
Referring next to FIG. 27 the following logic is incorporated into the controller 10,000. The ice maker makes ice cubes until the ice-bin high-level sensor shuts the ice maker off (functional blocks 2700, 2701, 2702). If the ice-bin level falls below a low-level sensor, then the "sold out" sign lights up, and the ice maker continues to make ice (functional blocks 2703, 2720, 2700). Whenever the ice-bin level is above the low-level sensor, the system is ready to vend ice (functional block 2704). Automatically after six vends, the ice maker restarts to make ice (functional block 2705). 
Detailed Description Text - DETX (41):
Referring next to FIG. 28 the ice maker 2019 (preferably a Hoshizaki.RTM. KM 1600S Series) feeds ice cubes into the top of the ice bin 2028 through hole 2800. Essentially there are four ways the system prevents the ice cubes from congealing. First, the walls, top and bottom of the ice bin are insulated. Second, the air cooler 2027 blows cold air into the ice bin through hole 2801. The polarity of the fans 2815, 2816 may be reversed to blow cold air down through hole 2817 and draw air from hole 2801. Third, the agitator shaft 2802 is powered by motor 2025 by means of sprockets 2804, 2805, and chain and clutch 2806. Fourth, the auger shaft 2803 is powered by motor 2026 by means of sprockets 2807, 2808 and chain 2809. The upper-limit ice-level sensor 2810 and a counter in the controller 2811 feed data to the controller 10,000 to turn on the ice maker 2019 unless the ice bin is full. A low-level sensor 2813 activates the "sold out" sign via the controller 10,000. A view port/access port 2812 allows a maintenance technician to inspect the ice bin without opening it. The thermostat 2814 measures the air temperature in the ice bin 2028 to control the on/off status of the air cooler by means of a temperature control unit.

The prior art of record (Smith in view of Memmott, Meckes, Ueberschlag, Poss, Carroll, Jung, Gadini, Morin and Boulter) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in dependent claims 10-15.
The prior art of record (Smith in view of Memmott, Meckes, Ueberschlag, Poss, Carroll, Jung, Gadini, Morin and Boulter) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in dependent claims 18 "... based on the signal detection characteristic, determining a current operating condition of the receptacle, the current operating condition comprising at least one of a fullness level associated with the storage bin and an obstruction level associated with at least one of the lower sensor and the upper sensor; and based on the obstruction level, modifying a sensing operation of the receptacle by deactivating the lower sensor and activating the upper sensor.”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0039384 to Smith in further view of US 2010/0161953 to Memmott et al. (hereafter “Memmott”).
As per claim 1, Smith discloses a method comprising:
controlling, via a controller, an operation of a lower sensor and an upper sensor configured in a storage receptacle (FIGs. 1-3; paragraphs 0035-0037: “my novel sensor is utilized in pairs, with each sensor or transducer being utilized with an elongate hose designed to extend down into a bin whose fill level is to be monitored” [Wingdings font/0xE0] a house 16 having a pair of sensors 10U (upper sensor) and 10L (lower sensor));
determining a current operating condition of the storage receptacle (FIGs. 1-3; paragraphs 0035-0037 and 0040), the current operating condition comprising at least one of a fullness level associated with a bin in the storage receptacle and an obstruction level associated with at least one of the lower sensor and the upper sensor (FIGs. 1-3; paragraphs 0035-0037, 0040 and 0059: “Typically the screw conveyor 94 is a two horsepower device which is energized at the time the bin is to be filled, that is, as observed by the low limit sensor 10L, and then de-energized when the bin is substantially full, as observed by the high limit or upper sensor 10U.”).
Smith discloses the upper sensor as a first sensor (paragraphs 0035-0037), and the lower sensor as a second sensor (paragraphs 0035-0037), however, Smith does not explicitly disclose deactivating, as instructed by the controller and based on the current operating condition of the storage receptacle, the lower sensor and activating the upper sensor.
Memmott further discloses deactivating, as instructed by the controller and based on the current operating condition of the storage receptacle (paragraphs 0028-0029: “In one embodiment, the loaded context provider 250-1 may retrieve the activity level field for the sensors 210-A and 210-B coupled to the context provider 250-1. In one embodiment, the context provider 250-1 may activate the sensor 210-A if the activity level field for 210-A of the hint signal represents a first logic level (e.g., 1) and may deactivate the sensor 210-B if the activity level field for 210-B of the hint signal represents a second logic level (e.g., 0).”), the lower sensor and activating the upper sensor (paragraphs 0018-0019 and 0028-0029).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Memmott into Smith’s teaching because it would provide for the purpose of the context provider 250-1, based on the activity level field of the sensors 210-A and 210-B, may activate the sensor 210-A and 210-B, or deactivate the sensors 210-A and 210-B, or activate the sensor 210-A and deactivate the sensor 210-B, or deactivate the sensor 210-A and activate the sensor 210-B (Memmott, paragraph 0029).



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Memmott, as applied to claim 1, and further view of US 2003/0160377 to Meckes et al. (hereafter “Meckes”).

As per claim 2, Smith does not explicitly disclose wherein the deactivating is based at least in part on at least one of a volume of contents in the bin, a height of the contents inside the bin, an energy mode, a power storage level, an amount of outside light, and obstacle levels associated with at least one of the lower sensor and the upper sensor.
Meckes further discloses wherein the deactivating is based at least in part on at least one of a volume of contents in the bin (FIGs. 2-4; paragraph 0037: “Sensor 106 is activated to indicate that top level 200 is above measured level 204 when sheet article stack 202 presses against sensor 106. As shown in FIG. 2, top level 200 is above sensor 106. Thus, measurement detector 110 detects that top level 200 is above measured level 204. Once enough inserts are pulled from sheet article stack 202 so that level 200 is below measured level 204, sensor 106 is de-activated and measurement detector 110 detects that level 200 is below measured level 204”), a height of the contents inside the bin (FIGs. 2-4; paragraph 0037: “Sensor 106 is activated to indicate that top level 200 is above measured level 204 when sheet article stack 202 presses against sensor 106. As shown in FIG. 2, top level 200 is above sensor 106. Thus, measurement detector 110 detects that top level 200 is above measured level 204. Once enough inserts are pulled from sheet article stack 202 so that level 200 is below measured level 204, sensor 106 is de-activated and measurement detector 110 detects that level 200 is below measured level 204”), an energy mode, a power storage level, an amount of outside light, and obstacle levels associated with at least one of the lower sensor and the upper sensor (FIGs. 2-4; paragraph 0037: “Sensor 106 is activated to indicate that top level 200 is above measured level 204 when sheet article stack 202 presses against sensor 106. As shown in FIG. 2, top level 200 is above sensor 106. Thus, measurement detector 110 detects that top level 200 is above measured level 204. Once enough inserts are pulled from sheet article stack 202 so that level 200 is below measured level 204, sensor 106 is de-activated and measurement detector 110 detects that level 200 is below measured level 204”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Meckes into Smith’s teaching and Memmott’s teaching because it would provide for the purpose of detecting a level of a stack of sheet articles and removing one or more sheet articles from the stack. Furthermore, the method includes determining a thickness of at least one of the sheet articles removed from the stack and indicating when the stack of sheet articles reaches a predetermined level. Still furthermore, the method includes stopping removal of sheet articles from the stack (Meckes, paragraph 0008).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Memmott, as applied to claim 1, and further view of US 2012/0079890 to Ueberschlag.

As per claim 3, Smith discloses the upper sensor as a first sensor (paragraphs 0035-0037), and the lower sensor as a second sensor (paragraphs 0035-0037), however, Smith does not explicitly disclose transmitting a signal from the lower sensor to the upper sensor.
Ueberschlag further discloses transmitting a signal from the lower sensor to the upper sensor (paragraphs 0036 and 0038: “a first sensor for transmitting measurement signals in the form of mechanical or electromagnetic waves and at least one additional, second sensor for receiving the measurement signals”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Ueberschlag into Smith’s teaching and Memmott’s teaching because it would provide for the purpose of a measuring device for measuring a fill level of a measured medium in a container or for measuring flow of a measured medium through a measuring tube (Meckes, paragraph 0008).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Memmott, as applied to claim 1, and further view of US 2014/0172174 to Poss et al. (hereafter “Poss”).
As per claim 4, Smith does not explicitly disclose wherein upper sensor is located a distance above a bin inside the storage receptacle.
Poss further discloses wherein upper sensor is located a distance above a bin inside the storage receptacle (FIG. 3; paragraph 0062).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Poss into Smith’s teaching and Memmott’s teaching because it would provide for the purpose of detecting the fullness state of the bin (Poss, paragraph 0062).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Memmott, as applied to claim 1, and further view of US 2010/0071572 to Carroll et al. (hereafter “Carroll”).

As per claim 5, Smith does not explicitly disclose determining a change to a current operating mode of the storage receptacle based on the current operating condition; and modifying, via a processor associated with the storage receptacle, the current operating mode of the storage receptacle to yield a modified operating mode based on the change, the modified operating mode comprising at least one of a compaction mode and an obstructed sensor mode.
Carroll further discloses determining a change to a current operating mode of the storage receptacle based on the current operating condition (paragraphs 0007 and 0020-0023); and
modifying, via a processor associated with the storage receptacle, the current operating mode of the storage receptacle to yield a modified operating mode based on the change, the modified operating mode comprising at least one of a compaction mode and an obstructed sensor mode (paragraphs 0020-0023, 0030-0031, 0034-0035 and 0083).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Carroll into Smith’s teaching and Memmott’s teaching because it would provide for the purpose of the monitoring system comprising a wireless communications device secured to the removable waste container and having an associated container sensor for detecting when the waste container is tipped at least a threshold tip angle, the communications device being configured to transmit one or more wireless signals indicating when the waste container has been tipped at least the threshold tip angle (Carrol, paragraph 0008).

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Memmott and Carroll, as applied to claim 5, and further view of US 2013/0305481 to hereafter “Jung”).

As per claim 6, Smith does not explicitly disclose wherein the compaction mode is based on the fullness level of the bin, the fullness level being identified based on a failure to detect a signal by at least one of the lower sensor and the upper sensor, and the fullness level comprising a volume of contents inside the bin.
Carroll discloses wherein the compaction mode is based on the fullness level of the bin (paragraphs 0007 and 0020-0023), the fullness level comprising a volume of contents inside the bin (paragraphs 0007 and 0020-0023).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Carroll into Smith’s teaching and Memmott’s teaching because it would provide for the purpose of the monitoring system comprising a wireless communications device secured to the removable waste container and having an associated container sensor for detecting when the waste container is tipped at least a threshold tip angle, the communications device being configured to transmit one or more wireless signals indicating when the waste container has been tipped at least the threshold tip angle (Carrol, paragraph 0008).
Jung further discloses the fullness level being identified based on a failure to detect the signal by a sensor associated with at least one of the first module and the second module (paragraph 0072), and 
the fullness level comprising a volume of contents inside the bin (paragraphs 0072, 0077-0078 and 0082).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Jung into Smith’s teaching, Memmott’s teaching, and Carrol’s teaching because it would provide for the purpose of the fullness of dust in the first dust container is determined (Jung, paragraph 0072).

As per claim 7, Smith does not explicitly disclose initiating, via a processor, a compaction of contents in the bin based on the fullness level, wherein the compaction is initiated based on a threshold volume.
Carroll discloses initiating, via a processor, a compaction of contents in the bin based on the fullness level, wherein the compaction is initiated based on a threshold volume (paragraphs 0020-0023, 0030-0031, 0034-0035 and 0083).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Carroll into Smith’s teaching and Memmott’s teaching because it would provide for the purpose of the monitoring system comprising a wireless communications device secured to the removable waste container and having an associated container sensor for detecting when the waste container is tipped at least a threshold tip angle, the communications device being configured to transmit one or more wireless signals indicating when the waste container has been tipped at least the threshold tip angle (Carrol, paragraph 0008).

Claims 8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Memmott and Carroll, as applied to claim 5, and further view of US 2011/0247663 to Gadini et al. (hereafter “Gadini”)

As per claim 8, Smith does not explicitly disclose wherein the obstructed sensor mode depends on the obstruction level as determined based on a number of signal pulses before a signal is detected by a receiver.
Gadini further discloses wherein the obstructed sensor mode depends on the obstruction level as determined based on the number of signal pulses before the signal is detected by the receiver (paragraph 0178).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Gadini into Smith’s teaching, Memmott’s teaching, and Carrol’s teaching because it would provide for the purpose of determining which is the receptacle/dose positioned at the delivery aperture (Gadini, paragraph 0178).
As per claim 16, Smith discloses based on the obstruction level, modifying a respective position of each of the first module and the second module to raise a height associated with the first sensor and the second sensor (paragraphs 0020, 0027-0028, 0038, 0043 and 0045).

As per claim 17, Smith does not explicitly disclose configuring, via a processor, the storage receptacle to operate at a reduced capacity based on the obstruction level calculated.
Carrol further discloses configuring, via a processor, the storage receptacle to operate at a reduced capacity based on the obstruction level calculated (paragraphs 0020-0023, 0030-0031, 0034-0035 and 0083).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Carroll into Smith’s teaching and Memmott’s teaching because it would provide for the purpose of the monitoring system comprising a wireless communications device secured to the removable waste container and having an associated container sensor for detecting when the waste container is tipped at least a threshold tip angle, the communications device being configured to transmit one or more wireless signals indicating when the waste container has been tipped at least the threshold tip angle (Carrol, paragraph 0008).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Memmott, Carroll and Gadini, as applied to claim 8, and further view of Jung.

As per claim 9, Smith does not explicitly disclose wherein the obstruction level comprises a material level on a sensor associated with at least one of the first module and the second module, and wherein the dirt level is based on an obstruction scale.
Jung further discloses wherein the obstruction level comprises a material level on a sensor associated with at least one of the first module and the second module (paragraphs 0072, 0077-0078 and 0082), and wherein the dirt level is based on an obstruction scale (paragraphs 0072, 0077-0078 and 0082).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Jung into Smith’s teaching, Memmott’s teaching, Carrol’s teaching, and Jung’s teaching because it would provide for the purpose of the fullness of dust in the first dust container is determined (Jung, paragraph 0072).


Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/            Primary Examiner, Art Unit 2193